
	

113 S2390 IS: Foster Care Tax Credit Act
U.S. Senate
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2390
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2014
			Ms. Heitkamp (for herself and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to create a tax credit for foster families.
	
	1.Short titleThis Act may be cited as the Foster Care Tax Credit Act.2.Foster care tax credit(a)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by inserting after section 25D the following new section:25E.Foster care tax credit(a)Allowance of creditWith respect to each qualifying foster child of an eligible taxpayer, for each calendar month
			 occurring during the
			 taxable year that such child resides in the home of such taxpayer, there
			 shall be allowed as a
			 credit against the tax imposed by this chapter for the taxable year  an
			 amount equal to 1/12 of the amount determined under subsection (b).(b)Amount determined(1)In generalThe amount determined under this subsection with respect to an eligible taxpayer and a taxable year
			 is—(A)$1,000, reduced by(B)$50 for each
			 $1,000 (or fraction thereof) by which the eligible taxpayer's modified
			 adjusted gross income exceeds the threshold amount.For purposes of the
			 preceding sentence, the term modified adjusted gross income means adjusted gross income increased by any amount excluded from gross income under section 911,
			 931, or 933.(2)Threshold amountFor purposes of paragraph (1), the term threshold amount has the meaning given such term by section 24(b)(2).(c)Qualifying foster childFor purposes of this section, the term qualifying foster child means an eligible foster child (within the meaning of section 152(f)(1)(C)) of the eligible
			 taxpayer—(1)who has not attained age 17,(2)who is a citizen, national, or resident of the United States,(3)who resides in the home of the eligible taxpayer for not less than 1 calendar month during the
			 taxable year,
			 and(4)with respect to whom the credit under section 24 is not allowable to the eligible taxpayer or any
			 other taxpayer who would be an eligible taxpayer but for paragraph (3) of
			 subsection (d).(d)Eligible taxpayerFor purposes of this section, the term eligible taxpayer means any taxpayer, except that—(1)no single household shall include more than 1 eligible taxpayer,(2)married individuals
			 filing a joint return shall be treated as 1 eligible taxpayer, and(3)in the case of individuals not described in paragraph (2) who are members of the same household,
			 only the taxpayer with the highest adjusted gross income for the taxable
			 year shall be treated as an eligible taxpayer.(e)Calendar monthFor purposes of this section, if a foster child resides in the home of the taxpayer for more than
			 15 consecutive days of a calendar month but fewer than the total number of
			 days in such calendar month, such foster child shall be treated as
			 residing in the home of the taxpayer for the full calendar month.(f)Portion of credit refundable(1)In generalThe aggregate credits allowed to a taxpayer under subpart C shall be increased by the lesser of—(A)the credit which would be allowed under this section without regard to this subsection and the
			 limitation under section 26(a) (determined after any reduction of the
			 credit under section 24(a) by reason of section 24(d)), or(B)the amount by which the aggregate amount of credits allowed by this subpart (determined without
			 regard to this subsection, and after any reduction of the credit under
			 section 24(a) by reason of section 24(d)) would increase if the limitation
			 imposed by section 26(a) were increased by the greater of—(i)15 percent of so much of the taxpayer's earned income (within the meaning of section 32) which is
			 taken into account in computing taxable income for the taxable year as
			 exceeds $10,000, or(ii)in the case of a taxpayer with 3 or more qualifying foster children residing in the home of the
			 taxpayer for all months in the taxable year (without regard to whether the
			 same 3 children reside in the home of the taxpayer for all such months),
			 the excess (if any) of—(I)the taxpayer's social security taxes for the taxable year, over(II)the credit allowed under section 32 for the taxable year.The amount of the credit allowed under this subsection shall not be treated as a credit allowed
			 under this subpart and shall reduce the amount of credit otherwise
			 allowable under subsection (a) without regard to section 26(a).  For
			 purposes of subparagraph (B), any amount excluded from gross income by
			 reason of section 112 shall be treated as earned income which is taken
			 into account in computing taxable income for the taxable year.(2)Social security taxesFor purposes of paragraph (1), the term social security taxes has the same meaning as when used in section 24(d)(1).(3)Inflation adjustmentIn the case of any taxable year beginning in a calendar year after 2001, the $10,000 amount
			 contained in paragraph (1)(B)(i) shall be adjusted in the same manner as
			 the
			 $10,000 amount under section 24(d)(1)(B) is adjusted under section
			 24(d)(3).(g)Identification requirementNo credit shall be allowed under this section to an eligible taxpayer with respect to any
			 qualifying foster child unless the taxpayer includes the name and taxpayer
			 identification number of such qualifying foster child on the return of tax
			 for the taxable year..(b)Clerical amendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 of the Internal Revenue
			 Code of 1986 is amended by inserting after the item relating to section
			 25D the following new item:Sec. 25E. Foster care tax credit..(c)Effective dateThe amendments made by this section shall apply to calendar months beginning after December 31,
			 2013, in taxable years beginning after such date.
			(d)EducationThe Secretary of Health and Human Services (or the Secretary's delegate), in coordination with the
			 Secretary of the Treasury or such Secretary's delegate, shall identify
			 provisions in the Internal Revenue Code of 1986 that can be used by or can
			 benefit foster families, and shall increase outreach efforts to provide
			 information and educational materials regarding such provisions to State
			 and Indian tribal foster care agencies and to foster families.
